Citation Nr: 1343383	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  11-04 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION


The Appellant is a Veteran who had active service from September 1956 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in November 2013.  Upon the Veteran's request, the record was held open for 60 days after the hearing so that he could submit additional evidence.  However, no additional evidence has been submitted. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran contends that he has hearing loss that had its onset during military service.  He maintains that his hearing loss resulted from his in-service training that included the firing of a M1 rifle.  In light of his in-service history, VA examination would be helpful in the determining the etiology of his disorders. 

A hearing was held before the undersigned Veterans Law Judge at the RO in November 2013.  The Veteran reported that he began noticing a loss of hearing 12 years previously.  He also began receiving private medical care at this time.  He indicated at the hearing that he would attempt to obtain those records but none have been received at this point in the appeal.  The Veteran should clarify his history of treatment and the RO/AMC should attempt to obtain these medical records with the help of the Appellant.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Ask the Appellant whether he has received any additional evaluation or treatment for his hearing loss disability.  If he has, and the records are not already on file, they should be obtained.  If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify him of this.

2.  After obtaining these records (or attempts to obtain), schedule an audiological VA examination for a medical nexus opinion concerning the etiology of the Appellant's bilateral hearing loss disability.  In particular, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) that his current hearing loss is attributable to noise exposure during or coincident with his military service.

The term "as likely as not" means at least a 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Have the designated VA examiner review the claims file for the pertinent medical and other history.

The examiner should obtain a complete history from the Appellant regarding his claimed disability and should remain mindful that, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims found that an examination was inadequate where the examiner did not comment on the Appellant's report of in-service injury and, instead, relied exclusively on the absence of evidence in the Appellant's STRs to provide a negative opinion.  

All diagnostic testing and evaluation deemed necessary should be performed.

The examiner must discuss the medical rationale of all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

*The Appellant is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate the claim in light of the additional evidence.  If this claim is not granted to the Appellant's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this pending claim.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



